Citation Nr: 1622968	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  He died in August 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision from Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter is with the RO in Waco, Texas.

The record shows that the RO issued the Veteran a statement of the case in June 2014 which addressed service connection for the cause of the Veteran's death, and also entitlement to accrued benefits.  On her July 2014 VA Form 9, the appellant specifically limited her appeal to the matter of entitlement to service connection for the cause of the Veteran's death.

The issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 2005 from coronary artery disease, diabetes mellitus and hypertension.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's service did not include duty in or visitation to the Republic of Vietnam or in an inland waterway of Vietnam.

4.  The Veteran's fatal coronary artery disease, diabetes mellitus and hypertension did not originate in service or until many years after service, and were not otherwise etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The record shows that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in a January 2012 letter.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2014 statement of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. 

A VA medical opinion has not been obtained in this case.  38 U.S.C. § 5103A(a) (West 2014) . A VA medical opinion is not required as a matter of course in every case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C. § 5103A(a)  does not always require VA to assist the claimant in obtaining a medical opinion or examination, rather, under § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit).  In this case, the appellant contends that the Veteran's fatal disorders are presumptively related to service from exposure to herbicides.  As will be discussed in further detail below, the evidence does not establish such exposure.  The appellant does not otherwise contend that the fatal disorders were present in service or within a year of service discharge.  Given the above, the Board finds that a VA opinion is not required, as in the absence of exposure to herbicides in service, and in the absence of any evidence that the fatal conditions arose any earlier than many years after service, there is reasonable possibility that a medical opinion would assist in substantiating the claim.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant contends that the Veteran's death from coronary artery disease, diabetes mellitus, and hypertension were the result of active service, and specifically from in-service herbicide exposure.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death. 38 C.F.R. § 3.312(c) (2015).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death. It is not sufficient to show that it casually shared in producing death. A causal relationship must be shown.  38 C.F.R. § 3.312 (2015).

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases such as diabetes mellitus, coronary artery disease, and hypertension may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).   It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, § 1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated July 2013).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Nha Trang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  

The diseases for which presumptive service connection based on herbicide exposure is available include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease to include coronary artery disease.  38 C.F.R. § 3.309(e) (2015).  Hypertension is not a disease for which presumptive service connection is permitted on an herbicides exposure-basis.

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

The Veteran's death certificate shows he died in August 2005 from coronary artery disease, diabetes mellitus, and hypertension

Consequently, the initial question is whether he had service in Vietnam that established the presumption of exposure to Agent Orange or other herbicides.  His service personnel records show he served aboard the USS Coral Sea.  Military documents of record reflect that the vessel entered Subic Bay in the Philippines and departed on March 15, 1965, to an assigned operations area in the Western Pacific to launch an air strike against North Vietnam.  The ship returned to Subic Bay on April 18, 1965, left there on April 23, 1965, and arrived in Hong Kong on April 25, 1965.  On May 29, 1965, the ship again arrived in Subic Bay.  From there, it arrived in Yokosuka, Japan, on June 5, 1965.  On June 13, 1965, the ship steamed to Okinawa and stayed there until June 18, 1965, when it departed en route to Subic Bay to reload ammunition.  On June 20, 1965, the ship again arrived in Subic Bay, and on June 23, 1965, it departed to continue operations in the South China Sea as a combatant unit.  On July 25, 1965, the ship moored at Cubi Point Naval Air Station in the Philippines for 10 days of upkeep.  On August 4, 1965, the vessel again departed Subic Bay and steamed for the ship's second in-port period in Hong Kong.  The ship was in Subic Bay from September 12, 1965 through September 20, 1965, when it steamed out to continue operations off the coast of Vietnam.  The ship's history indicates that the vessel was again in Subic Bay in October before departing on the 17th of that month for California.  She arrived on November 1, 1965, and later that month, she arrived at the San Francisco Naval Shipyard. 

Initially, the Board notes that the USS Coral Sea is not on the list of ships that have been classified to have operated in "brown water service."  Additionally, there is no evidence in the command history during the Veteran's active service that the USS Coral Sea docked anywhere in Vietnam or operated in the in-land waterways of Vietnam.  Thus, the Veteran's service aboard the USS Coral Sea does not qualify as service in the country of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015); VAOPGCPREC 27-97. 

In testimony before the RO in November 2003, the Veteran stated that he recently remembered that he did go with a landing party to Vietnam on one occasion sometime between March and June 1965.  However, the Veteran stated that he did not know the specifics of the mission, only that they picked up some mail.  He further testified that this landing party was during a period of time when a high ranking South Vietnamese dignitary was on the ship.  There are no official documents showing that the Veteran ever spent time in the country of Vietnam. 

The Board finds the Veteran's testimony, standing alone, insufficient to establish the presumption of Agent Orange exposure.  The Board finds his assertions to lack credibility because they are inconsistent with his earlier statements, and inconsistent with his duties and his ship's function.  When he filed his claim, the Veteran did not mention that he went ashore during service.  It was only during the course of his appeal that the Veteran eventually alleged that he once went ashore.  Moreover, in reviewing the history of the USS Coral Sea for the period in which the Veteran stated he went ashore sometime between March 1965 and June 1965, the sea history indicated that the only time they were in the waters near Vietnam was in March 1965 and that time they were participating in the launch of an air strike against North Vietnam off the coast of North Vietnam.  The Board finds it unlikely that the Veteran, a stock clerk, participated in a landing party to North Vietnam.  For the remainder of the April 1965 to June 1965 period, the USS Coral Sea was in Subic Bay (Philippines), Hong Kong, and Japan.  Therefore, the Veteran's description of how and whether he stepped foot in Vietnam is not convincing, and, in some cases, refuted by other evidence. 

Because of the contradiction by official records, and inherent incredibility of his statements, and the lack of any corroborating evidence, the Board finds that the Veteran did not serve in Vietnam nor ever visit that country while serving in the waters off Vietnam, and the presumption of herbicide exposure is not established.  There is also no evidence of actual exposure to herbicides in this case.  The service documents do not indicate that any herbicide was ever aboard the USS Coral Sea or that the ship operated in the in-land waterways of the Republic of Vietnam so exposure to defoliants in that manner is also not conceded.

The Board has found that the Veteran may not be presumed to have been exposed to herbicides in the Republic of Vietnam or onboard the USS Coral Sea during service. Therefore, the Veteran does not meet the presumptive criteria for service connection for a coronary heart disease or diabetes mellitus.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  However, the Veteran may still qualify for service connection for the claimed disabilities, if they were incurred in or due to active service.  38 C.F.R. § 3.303(a) (2015).

The Veteran's service medical records are silent for any reference to diabetes mellitus, coronary artery disease, or hypertension.  The appellant does not allege that those disorders were actually present in service.  The appellant's contention concerning service connection is that exposure to Agent Orange caused the disabilities which lead to the Veteran's death.  The Board notes that according to the Veteran's testimony and evidence in the record, diabetes was first diagnosed in 1983, approximately 17 years after service.  On a private treatment record dated in 2002 which refers to the Veteran's medical history, it is noted that the Veteran's diabetes mellitus and hypertension had been present for 10 years.  With regards to coronary artery disease, the Board notes that private medical records documents a diagnosis in 1997.  As his service medical records do not reference the disorders during service and as there is no post-service evidence of the disorders until many years thereafter, and given the absence of any medical evidence suggesting a relationship to service, the Board finds that none of the above three fatal disorders were etiologically related to service.  Consequently, service connection for the cause of the Veteran's death on the basis of those disorders is denied.
 
In sum, the Veteran was not service-connected for any disabilities during his lifetime, he never had service in Vietnam that would establish presumptive exposure to herbicides, his fatal disorders did not originate in service and are not otherwise etiologically related to service, and there is otherwise no competent evidence linking the cause of the Veteran's death to service.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



REMAND

Entitlement to death pension benefits was denied in a February 2012 administrative decision on the basis that the appellant had failed to submit requested information necessary to decide her claim.  The appellant submitted a timely notice of disagreement (NOD) in July 2012, in which she indicated that she did not agree with the February 2012 decision.  To date, VA has not issued the appellant a statement of the case addressing the denial of death pension benefits.  The Board notes that the RO in June 2014 evidenced an intention to undertake further development on the matter, but that the RO shortly thereafter determined that the denial of benefits was correct, and that there was no need for further development.

Given that the RO is no longer undertaking development on the death pension claim and has decided to continue the denial of the claim, the Board finds that the RO is now required to issue the appellant a statement of the case addressing the denial of death pension benefits.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case with respect to the issue of entitlement to nonservice connected death pension benefits.  The appellant should be advised of the need to file a substantive appeal following the issuance of the statement of the case if she wishes to complete an appeal as to this claim, and advised of the time limits for doing so.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


